                Case 1:20-cv-00502-TCB Document 171-18 Filed 08/31/21 Page 1 of 13
                                                                                                EXHIBIT 19
6/30/2021                                                                          2019-02-27


                          To: Theresa (+14048957164)

                                                      Date: 2019-02-27 21 :10:18


                             Sorry, I can't talk right now.




                                                      Date: 2019-02-27 21:12:00


                                                                Call me




file:///K:/Joseph , MaChelle/Client Materials/Samsung Texts/Theresa [35)/2019-02-27[2].html                   1/1


                                                                                                     PLAINTIFF014616
                Case 1:20-cv-00502-TCB Document 171-18 Filed 08/31/21 Page 2 of 13
                                                                                                EXHIBIT 19
6/30/2021                                                                          2019-02-28


                          To: Theresa (+14048957164)

                                                     Date: 2019-02-28 08 :55 :09


                            Pis call me




file:///K:/Joseph , Machelle/Client Materials/Samsung Texts/Theresa [35]/2019-02-28[1] .html                   1/1


                                                                                                     PLAINTIFF014617
               Case 1:20-cv-00502-TCB Document 171-18 Filed 08/31/21 Page 3 of 13
                                                                                              EXHIBIT 19
6/30/2021                                                                        2019-03-01


                         To: Theresa (+14048957164 )

                                                    Date: 2019-03-01 08:48:08


                           Sorry, I can't talk right now.




                                                    Date: 2019-03-01 08:48:21


                           Gd am. I'm in a mtg. Will call when
                           I'm done. Ty




                                                    Date: 2019-03-01 08:48:55


                           Sorry, I can't talk right now.




                                                    Date: 2019-03-01 08:49:00


                           I can't talk right now




                                                    Date: 2019-03-01 13:08:50


                           Pls call me




                                                    Date: 2019-03-01 13:24:03


                           Sitting in the corner up front.




                                                    Date: 2019-03-01 13:37:19


                           U want me to order u something?




                                                    Date: 2019-03-01 18:25:44


                           Call me




file:///K:/Joseph, MaChelle/Client Materials/Samsung Texts/Theresa [35]/2019-03-01[8].html                   1/1


                                                                                                   PLAINTIFF014618
               Case 1:20-cv-00502-TCB Document 171-18 Filed 08/31/21 Page 4 of 13
                                                                                              EXHIBIT 19
6/30/2021                                                                        2019-03-02


                         To: Theresa (+14048957164 )

                                                    Date: 2019-03-02 18:52:55


                           Spoke to Kendra... she loves u and is
                           willing to help. She will he sending an
                           email and Kaela will be posting a text
                           as well.




file:///K:/Joseph, MaChelle/Client Materials/Samsung Texts/Theresa [35]/2019-03-02[1].html                   1/1


                                                                                                   PLAINTIFF014619
               Case 1:20-cv-00502-TCB Document 171-18 Filed 08/31/21 Page 5 of 13
                                                                                                       EXHIBIT 19
6/30/2021                                                                        2019-03-06


                         To: Theresa (+14048957164 )

                                                    Date: 2019-03-06 15:39:58


                                                               Right




                                                    Date: 2019-03-06 15:46:50


                           Correct!




                                                    Date: 2019-03-06 15:47:27


                                                               I have to believe I can prove them wr
                                                               ong




                                                    Date: 2019-03-06 15:49:59


                           Yes!




                                                    Date: 2019-03-06 15:54:53


                                                               Me you and kathy nwwe till meet on
                                                               Sunday




                                                    Date: 2019-03-06 15:55:10


                           Okay what time




                                                    Date: 2019-03-06 15:55:33


                                                               Ask kathy




                                                    Date: 2019-03-06 15:55:34


                           Pls tell Donna I'm working on the em
                           ail address




                                                    Date: 2019-03-06 15:57:12


                                                               Ok she needs it



file:///K:/Joseph, MaChelle/Client Materials/Samsung Texts/Theresa [35]/2019-03-06[12].html                           1/2


                                                                                                            PLAINTIFF014620
               Case 1:20-cv-00502-TCB Document 171-18 Filed 08/31/21 Page 6 of 13
                                                                                              EXHIBIT 19
6/30/2021                                                                       2019-03-06

                                                    Date: 2019-03-06 16:12:29


                           Kathy is open Sunday. What works fo
                           r u.




                                                    Date: 2019-03-06 17:26:25


                                                               3




                                                    Date: 2019-03-06 17:26:46


                                                               Idk




file:///K:/Joseph, MaChelle/Client Materials/Samsung Texts/Theresa [35]/2019-03-06[12].html                  2/2


                                                                                                   PLAINTIFF014621
               Case 1:20-cv-00502-TCB Document 171-18 Filed 08/31/21 Page 7 of 13
                                                                                              EXHIBIT 19
6/30/2021                                                                        2019-03-09


                         To: Theresa (+14048957164 )

                                                    Date: 2019-03-09 10:26:03


                           Today walk with your head up and yo
                           ur shoulders back in the confidence t
                           hat only God can give you. YOU ARE
                           AMAZING!




file:///K:/Joseph, MaChelle/Client Materials/Samsung Texts/Theresa [35]/2019-03-09[1].html                   1/1


                                                                                                   PLAINTIFF014622
                Case 1:20-cv-00502-TCB Document 171-18 Filed 08/31/21 Page 8 of 13
                                                                                               EXHIBIT 19
 6/30/2021                                                                        2019-03-13


                          To: Theresa (+14048957164)

                                                     Date: 2019-03-13 19:19:25


                            Did u hear from AT?




file:///K:/Joseph, Machelle/Client Materials/Samsung Texts/Theresa [35]/2019-03-13[1].html                   1/1


                                                                                                    PLAINTIFF014623
                Case 1:20-cv-00502-TCB Document 171-18 Filed 08/31/21 Page 9 of 13
                                                                                                 EXHIBIT 19
6/30/2021                                                                           2019-03-15


                           To: Theresa (+14048957164)

                                                      Date: 2019-03-15 18:21 :17


                                                                 Hey




file:///K:/Joseph , MaChelle/Client Materials/Samsung Texts/Theresa [35)/2019-03-15[1 ).html                   1/1


                                                                                                      PLAINTIFF014624
              Case 1:20-cv-00502-TCB Document 171-18 Filed 08/31/21 Page 10 of 13
                                                                                              EXHIBIT 19
6/30/2021                                                                        2019-03-16


                         To: Theresa (+14048957164 )

                                                    Date: 2019-03-16 20:36:29


                           If you’ll keep the right attitude, you’ll
                           not only come out, but God will use t
                           hat difficulty to establish you, to give
                           you more credibility, to take you to a
                           new level.




                                                    Date: 2019-03-16 20:37:23


                                                               Yes




                                                    Date: 2019-03-16 20:37:26


                                                               Agreed




                                                    Date: 2019-03-16 20:37:40


                                                               The.best is yet to comw




                                                    Date: 2019-03-16 20:38:06


                           Yes it is. Relax and appreciate paradi
                           se.




file:///K:/Joseph, MaChelle/Client Materials/Samsung Texts/Theresa [35]/2019-03-16[5].html                   1/1


                                                                                                   PLAINTIFF014625
               Case 1:20-cv-00502-TCB Document 171-18 Filed 08/31/21 Page 11 of 13
                                                                                                  EXHIBIT 19
 6/30/2021                                                                           2019-03-19


                           To: Theresa (+14048957164)

                                                       Date: 2019-03-19 08:10:11


                             Tried u back. Pis call me




file: ///K:/Joseph , MaChelle/Client Materials/Samsung Texts/Theresa [35]/2019-03-19[1 ].html                   1/1


                                                                                                       PLAINTIFF014626
               Case 1:20-cv-00502-TCB Document 171-18 Filed 08/31/21 Page 12 of 13
                                                                                                EXHIBIT 19
6/30/2021                                                                          2019-03-25


                          To: Theresa (+14048957164)

                                                      Date: 2019-03-25 14:59:09


                            Let me know if u want to walk or go I
                            ook at glasses for me. Ty




file :///K:/Joseph , MaChelle/Client Materials/Samsung Texts/Theresa (35]/2019-03-25(1].html                   1/1


                                                                                                     PLAINTIFF014627
               Case 1:20-cv-00502-TCB Document 171-18 Filed 08/31/21 Page 13 of 13
                                                                                                  EXHIBIT 19
 6/30/2021                                                                           2019-03-31


                           To: Theresa (+14048957164)

                                                       Date: 2019-03-31 19:57:26


                             Sorry, I can't talk right now.




file:///K:/Joseph , MaChelle/Client Materials/Samsung Texts/Theresa [35]/2019-03-31 [1 ].html                   1/1


                                                                                                       PLAINTIFF014628
